Citation Nr: 0324832	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  97-30 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for 
post-operative gastric resection with vagotomy for duodenal 
ulcer and Billroth II anastomosis with dumping syndrome, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from October 1962 
to September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO denied the issue 
of entitlement to a disability evaluation greater than 
40 percent for the service-connected post-operative gastric 
resection with vagotomy for duodenal ulcer and Billroth II 
anastomosis with dumping syndrome.  

It is noted that the appellant testified at a hearing before 
the undersigned Veterans Law Judge in May 2001, at which time 
he testified with respect to the claim now at issue before 
the Board.  A transcript of that hearing has been associated 
with the record on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected post-operative gastric resection 
with vagotomy for duodenal ulcer and Billroth II anastomosis 
with dumping syndrome is manifested by complaints of weight 
loss, diarrhea, and gastrointestinal distress several minutes 
after eating as well as the use of a dietary supplement 
(Ensure) twice a day (with only one solid meal per day), with 
objective evaluation findings consisting of a weight of 
1361/2 pounds, a slight build, a supple abdomen which is flat 
and nontender, no organomegaly, normal bowel sounds, as well 
as a medical finding that the veteran's reported 
service-related gastrointestinal symptoms are moderate in 
degree in that they occur approximately 50 percent of the 
time.  




CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for the service-connected post-operative gastric resection 
with vagotomy for duodenal ulcer and Billroth II anastomosis 
with dumping syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.114, 
Diagnostic Code 7308 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the statement of the case furnished in August 
1997, the supplemental statement of the case issued in August 
2002, and a June 2003 letter, the RO informed the veteran of 
the recent passage of the VCAA, the criteria used to 
adjudicate his increased rating claim, the particular type of 
evidence needed to substantiate this issue, as well as the 
specific type of information needed from him.  As such, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded several relevant VA examinations.  As such, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations and will proceed to address the 
veteran's increased rating claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

According to the service medical records, the veteran was 
hospitalized for 5 days in August 1964 with complaints of 
dizziness and feelings of malaise.  Blood transfusions were 
administered.  A bleeding duodenal ulcer was diagnosed.  
Several days after discharge from the hospitalization, the 
veteran began to experience the same symptoms again.  The 
separation examination, which was subsequently conducted in 
August 1965, demonstrated that the veteran's abdomen was 
normal.  

In a July 1990 statement, a private physician explained that 
the veteran, who had experienced a bleeding duodenal ulcer in 
1964, later in April 1969 underwent a 60 percent gastric 
resection with vagotomy due to a bleeding duodenal ulcer.  
According to this physician, the veteran had chronic and 
persistent epigastric cramping pain.  A physical examination 
conducted in July 1990 indicated that the veteran's abdomen, 
liver, and spleen were not palpable.  

Based on this service, and post-service, medical evidence, 
the RO, by an August 1990 rating action, granted service 
connection for a duodenal ulcer.  Further, the RO assigned a 
noncompensable evaluation to this disability, effective from 
June 1990, until "an at once examination . . . [could] be 
scheduled and reviewed."  

In September 1990, the veteran underwent a VA examination, at 
which time he complained of an inability to eat sweets or to 
drink milk (either of which would result in diarrhea) and 
periodic episodes of a "dumping" syndrome.  Since surgery 
in 1969 for a gastric resection, Billroth II anastamosis, and 
vagotomy, the veteran denied having any recurrent bleeding 
and described rare nausea and steady weight.  He reported 
experiencing occasional sharp mid-epigastric pain on arising 
after sleep.  He noted that he was a recovering alcoholic and 
had not had a drink of alcohol in four months.  A physical 
examination demonstrated that the veteran's abdomen was soft 
and nontender and had no masses or organomegaly.  An upper 
gastrointestinal series completed at that time was normal.  
In particular, this study demonstrated a normal esophagus 
with no reflux as well as a normal-appearing Billroth II 
anastamosis without evidence of an ulcer.  The examiner 
provided an impression of status post gastric resection for a 
duodenal ulcer with a vagotomy and Billroth II anastamosis 
and without radiographic or clinical evidence of an active 
ulcer.  In addition, the examiner indicated that an 
impression of dumping syndrome following surgery was 
appropriate.  

In November 1990, the RO considered this relevant medical 
report and concluded that the evidence contained therein 
demonstrated that the impairment associated with the 
veteran's service-connected status post gastric resection for 
a duodenal ulcer with vagotomy and Billroth II anastamosis 
was mild.  As such, the RO awarded a compensable evaluation 
of 20 percent to this disability, effective from June 1990.  

Thereafter, in March 1992, the veteran filed a claim for an 
increased rating for his service-connected duodenal ulcer.  
He described daily episodes of epigastric pain (including a 
burning sensation) with occasional episodes of vomiting and 
with diarrhea approximately four to five times per week.  

In April 1992, the veteran underwent a VA examination, at 
which time he complained of severe stomach pain with nausea, 
diarrhea, dumping symptoms, swollen hands, and an inability 
"to hold down" solid food.  According to the report of this 
evaluation, the veteran's weight had remained relatively 
stable (in the 130 pound range) following his gastric surgery 
in 1969.  He was not taking any medications for this gastric 
disorder.  A physical examination demonstrated weight of 
133 pounds, normal nutrition, a well-healed midline surgical 
scar of 16 centimeters depicted in the anatomical figure, no 
enlargement in the liver or spleen, no masses, no tenderness, 
normal bowel sounds, brown stool, and negative hemoccult.  
The examiner diagnosed a history of peptic ulcer disease and 
status post upper gastrointestinal bleeding from duodenal 
ulcer disease, status post subtotal gastrectomy (with a 
Billroth II anastamosis and vagotomy in 1969 for the history 
of bleeding duodenal ulcer disease), and chronic dumping 
syndrome in the early and late phases (which the examiner 
explained was a functional residual).  In addition, the 
examiner expressed his opinion that the veteran's complaints 
of intermittent swelling and numbness in his feet and hands 
"bears no relationship to . . . [his] history of gastric 
resection for duodenal ulcer disease."  The examiner 
believed that this abnormality was most likely the result of 
the veteran's use of alcohol in the past.  

In June 1992, the RO considered this additional evaluation 
report.  The RO concluded that the evidence did not warrant 
an increased rating, above the 20 percent in effect at that 
time, for the service-connected post-operative gastric 
resection for duodenal ulcer with vagotomy, Billroth II 
anastamosis, and dumping syndrome.  

Subsequently, in October 1993, the veteran filed an increased 
rating claim for his service-connected gastrointestinal 
disorder.  At that time, he asserted that the symptomatology 
associated with this disability had increased in severity.  
In particular, he described weight loss, diarrhea, 
hypoglycemia, anemia, and circulatory problems.  

According to medical records received in support of the 
veteran's claim, in June 1986, he had been hospitalized for 
approximately one-and-a-half weeks for chronic alcoholism.  
At the time of his admission, he reported having been 
drinking on average two quarts of vodka a day for two weeks 
and vomiting daily.  He denied any hematemesis, melena, or 
hematochezia.  Diagnoses included alcohol dependence with 
alcohol rehabilitation, malnutrition secondary to chronic 
alcoholism, and a resolved infected large toe of the left 
foot.  

In January 1994, the veteran was accorded a VA examination, 
at which time he complained of nausea, vomiting, and diarrhea 
on an intermittent basis, as well as abdominal pain.  He 
asserted that, in the past year, he had lost 15 to 20 pounds.  
He also reported that he had not drunk any alcohol for 
approximately two years and that he had had a history of 
similar periods of abstinence in the past.  A physical 
examination demonstrated weight of 116 pounds, a flat and 
soft abdomen, an uncomplicated midline periumbilical scar 
measuring approximately 12 centimeters, some mild epigastric 
tenderness (which, according to the veteran, was not 
unusual), some tenderness over the right upper quadrant with 
the liver edge three to four centimeters below the right 
costal margin, an otherwise soft abdomen without other 
localizing tenderness, no spasm, no rebound, no rigidity, and 
a normal rectum (with a normal prostate without tumor or 
blood in the ampulla).  

The examiner diagnosed status post gastric resection 
(Billroth II) with vagotomy which had healed with residuals 
of dumping syndrome, failure to thrive, and weight loss.  The 
examiner also concluded that there was no need for an upper 
gastrointestinal series because his symptoms were clear and 
distinct and his history was typical.  In addition, the 
examiner recommended that the veteran seek treatment for his 
gastrointestinal problem at the Gastrointestinal Clinic of 
the Denver VA Hospital.  

In July 1994, the RO considered this additional relevant 
material.  The RO concluded that the evidence warranted an 
increased disability evaluation of 40 percent for the 
veteran's service-connected post-operative gastric resection 
for a duodenal ulcer with vagotomy, Billroth II anastomosis, 
and dumping syndrome, effective from October 1993.  

VA medical records dated in July 1994 reflect hospitalization 
for epigastric discomfort of two to three years duration 
which were suggestive (but not diagnostic) of chronic 
pancreatitis.  Additional final diagnoses included a history 
of alcoholism, a history of depression, surgery of previous 
antrectomy and vagotomy with Billroth I for peptic ulcer 
disease, and heavy cigarette smoking.  Dietary instructions 
given to the veteran upon hospitalization discharge included 
no alcohol.  

At a VA examination conducted in March 1996, the veteran 
reported that he had had no surgeries after the gastric 
resection for a duodenal ulcer, vagotomy, and Billroth II 
which he underwent in 1969.  The veteran noted that he was 
sober since October 1995, that he smoked a pack of cigarettes 
a day, and that he drank seven to eight cups of coffee per 
day and admitted that he was not taking nonsteroidal 
anti-inflammatory medications.  The veteran did complain of 
chronic (daily) epigastric pain since his earlier surgery as 
well as diarrhea (which was usually post prandial) two to 
three times per day since 1969.  He denied any further 
history of gastrointestinal bleeding as well as any recurrent 
peptic ulcer disease.  He stated that his appetite is 
"okay" and that his weight is stable.  

A physical examination demonstrated a weight of 133 pounds, a 
flat 15 centimeter by one-half centimeter scar (which was 
well-healed, nontender, and nonadhering) in the epigastrium, 
a soft abdomen, no guarding, no rebound, no masses, and no 
hepatosplenomegaly, no epigastric tenderness to palpation, 
and anicteric sclerae.  The examiner noted that the veteran 
was thin and in no distress and diagnosed status post gastric 
resection for duodenal ulcer with vagotomy, Billroth II, 
residual scar, and dumping syndrome.  

In April 1996, the RO considered this additional evidence.  
The RO determined that the relevant records did not warrant 
an increased rating for the veteran's service-connected 
gastrointestinal disorder.  

Following receipt of the April 1996 decision, the veteran 
initiated an appeal with respect to the denial of an 
increased rating for this service-connected disability.  
Thereafter, by an August 1997 rating action, the RO proposed 
to reduce the 40 percent evaluation for this disorder to a 
20 percent rating.  The veteran then perfected a timely 
appeal and, in doing so, asserted that, not only was a 
reduction in the evaluation of his service-connected 
gastrointestinal disorder not warranted, but the next higher 
rating of 60 percent for this disability should be granted.  

In March 1999, the veteran underwent another VA examination.  
At that time, he reported that, following his 1969 
gastrointestinal surgery, he developed a dumping syndrome 
which involved diarrhea two to three times a day with watery 
stools and no blood.  The examiner noted that the veteran was 
well-developed, well-nourished, ambulatory, and in no acute 
distress.  A physical examination demonstrated a well-healed 
post-surgery scar on the abdomen, a soft and nontender 
abdomen, normal bowel sounds, no masses, no 
hepatosplenomegaly, and no hemorrhoids.  The examiner 
diagnosed status post gastric resection for a duodenal ulcer 
with vagotomy, Billroth II anastomosis, a well-healed scar, 
dumping syndrome, and the need for medication.  

By an October 1999 rating action, the RO decreased the 
evaluation for the veteran's service-connected post-operative 
gastric resection for a duodenal ulcer with vagotomy, 
Billroth II anastomosis, and dumping syndrome from 40 percent 
to 20 percent.  The effective date of the decrease was 
January 1, 2000.  

Pertinent evidence subsequently received includes a lay 
statement from one of the veteran's co-workers.  According to 
this document, one of the veteran's co-workers explained that 
the veteran "never eats anything at work because he never 
knows how it will affect his digestive system."  In 
addition, this fellow employee noted that the veteran works 
eight, and sometimes ten, hours per day.  In a document dated 
in May 2001, this co-worker stated that the veteran "does 
not eat lunch at work, due to his intestinal problems" and 
that he continues to work eight, and sometimes ten hours, 
without lunch.  

Also in May 2001, before the undersigned Veterans Law Judge, 
the veteran presented testimony regarding the symptoms 
associated with his service-connected gastrointestinal 
disability.  According to the veteran's testimony, as a 
result of this disorder, he experiences weight loss, 
diarrhea, and gastrointestinal distress several minutes after 
eating; uses a dietary supplement (Ensure); and occasionally 
takes an antacid.  Hearing transcript (T.) at 3-9.  

In July 2001, the Board determined that the evidence of 
record demonstrated no actual improvement in the veteran's 
service-connected post-operative gastric resection for a 
duodenal ulcer with a vagotomy, Billroth II anastomosis, and 
dumping syndrome.  As such, the Board concluded that a 
restoration of the 40 percent disability rating for this 
disorder was warranted.  Also in July 2001, the Board 
remanded to the RO the remaining issue of entitlement to a 
disability evaluation greater than 40 percent for the 
service-connected gastrointestinal disorder for further 
evidentiary development.  

In an August 2001 letter, a private physician explained that 
he had treated the veteran since January 1995.  Further, this 
doctor noted that the veteran continues to experience chronic 
diarrhea and drinks Ensure "to keep his weight up."  

In September 2001, the veteran underwent a VA examination, at 
which time he reported that, approximately every other day 
(e.g., four out of seven days a week), he experiences nausea, 
tremulous feelings, and weakness after eating.  In addition, 
the veteran described daily diarrhea with one to four loose 
stools a day and explained that he tries to reduce his oral 
intake to approximately one meal a day which is supplemented 
with two cans of Ensure which he sips slowly throughout the 
day.  The veteran denied taking any medication for this 
problem.  Further, the veteran noted that, in the past year, 
he had lost approximately 20 days of work primarily due to 
his problems with diarrhea, nausea, and weakness.  The 
veteran stated that, over the past several years, his weight 
has varied from as low as 115 pounds to as high as 
140 pounds.  

A physical examination demonstrated a weight of 1361/2 pounds, 
a slight build, a supple abdomen which was flat and 
nontender, no organomegaly, as well as normal bowel sounds.  
The examiner diagnosed the following disabilities:  (1)  a 
history of upper gastrointestinal bleeding from a duodenal 
ulcer resulting in a 60 percent partial gastric resection, 
vagotomy, and Billroth II anastomosis as well as (2)  chronic 
early dumping syndrome which has been persistent since the 
1969 surgery.  Additionally, the examiner expressed his 
opinion that the veteran's dumping syndrome is moderate in 
degree.  The bases for the examiner's opinion are the 
findings that the veteran's dietary intake is significantly 
curtailed due to his ability to eat only one solid meal a day 
and his need to drink Ensure twice a day and that he 
continues to experience symptoms of this disability 
approximately 50 percent of the time.  

By an August 2002 rating action, the RO effectuated the 
Board's July 2001 grant of the veteran's restoration claim.  
Specifically, the RO awarded an increased rating of 
40 percent for the veteran's service-connected post-operative 
gastric resection with a vagotomy for a duodenal ulcer, a 
Billroth II anastomosis, and dumping syndrome, effective from 
October 1993.  In addition, the RO concluded that the 
recently received evidence of record did not support a grant 
of the next higher rating of 60 percent for this disorder.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected 
post-operative gastric resection with a vagotomy for a 
duocenal ulcer, Billroth II anastomosis, and a dumping 
syndrome under the appropriate diagnostic code which rates 
impairment resulting from post-gastrectomy syndromes.  
Specifically, according to Diagnostic Code 7308, evidence of 
moderate post-gastrectomy syndromes with less frequent 
episodes of epigastric disorders (than with severe 
post-gastrectomy syndromes) and with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss is necessary for the assignment of a 40 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7308 (2002).  The next 
higher evaluation of 60 percent requires evidence of severe 
post-gastrectomy syndromes associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  Id.  
A 60 percent disability rating is the highest evaluation 
allowable under this diagnostic code.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected post-operative gastric resection with a 
vagotomy for a duocenal ulcer, Billroth II anastomosis, and a 
dumping syndrome is more severe than the current 40 percent 
evaluation indicates.  In particular, the veteran has 
described weight loss, diarrhea, and gastrointestinal 
distress several minutes after eating and uses a dietary 
supplement (Ensure).  See, e.g., T. at 3-9.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected 
post-operative gastric resection with a vagotomy for a 
duocenal ulcer, Billroth II anastomosis, and a dumping 
syndrome must be considered in conjunction with the clinical 
evidence of record as well as the pertinent rating criteria.  

The Board notes the veteran's most recent gastrointestinal 
complaints, including symptoms of weight loss, diarrhea, and 
gastrointestinal distress several minutes after eating as 
well as the use of a dietary supplement (Ensure).  See, e.g., 
T. at 3-9.  In this regard, the Board acknowledges that, at 
the most recent VA examination, which was conducted in 
September 2001, the veteran explained that he eats only one 
solid meal a day and that he supplements this diet with two 
cans of Ensure which he sips slowly throughout each day.  
Also at this examination, the veteran reported that, over the 
past several years, his weight has varied from as low as 
115 pounds to as high as 140 pounds.  

Significantly, however, the recent objective evaluation 
findings do not support the criteria necessary for the next 
higher rating of 60 percent for the veteran's 
service-connected gastrointestinal disorder.  Specifically, 
at the September 2001 VA examination, the veteran admitted 
that he experiences gastrointestinal symptoms (including in 
particular nausea, tremulous feelings, and weakness after 
eating) approximately every other day (e.g., four out of 
seven days per week).  Further, the most recent relevant 
evidence of record has demonstrated essentially negative 
findings with a weight of 1361/2 pounds, a slight build, a 
supple abdomen which is flat and nontender, no organomegaly, 
as well as normal bowel sounds.  

Moreover, at this examination, the examiner concluded that 
the veteran's service-related gastrointestinal symptoms are 
moderate in degree.  The bases for the examiner's opinion are 
the findings that the veteran's dietary intake is 
significantly curtailed due to his ability to eat only one 
solid meal a day and his need to drink Ensure twice a day but 
also the conclusion that he continues to experience symptoms 
of this disability approximately 50 percent of the time 
(e.g., every other day).  

The essentially negative physical findings on recent 
examination, as well as the recent examiner's conclusion that 
the veteran's service-related gastrointestinal symptoms are 
moderate in degree, do not support the next higher disability 
evaluation of 60 percent based upon impairment resulting from 
post-gastrectomy.  See, 38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2002) (which stipulates that evidence of severe 
post-gastrectomy syndromes associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia is 
necessary for an award of a 60 percent disability rating).  

Consequently, a rating greater than the currently assigned 
disability evaluation of 40 percent for the service-connected 
post-operative gastric resection with a vagotomy for a 
duodenal ulcer, Billroth II anastomosis, and a dumping 
syndrome is not warranted.  See, 38 C.F.R. § 4.114, 
Diagnostic Codes 7308 (2002).  The preponderance of the 
evidence is against an award of a disability evaluation 
greater than the currently assigned 40 percent rating for 
this veteran's service-connected disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) and has 
made a determination that the veteran's increased rating 
claim does not meet the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the service-connected 
post-operative gastric resection with a vagotomy for a 
duodenal ulcer, Billroth II anastomosis, and a dumping 
syndrome.  Specifically, it is not shown by the evidence of 
record that the veteran required any recent hospitalization 
for this service-connected disability.  Also, the overall 
picture presented by the evidence in the claims folder did 
not actually reflect "marked interference" in employment 
due specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected mechanical post-operative gastric resection 
with a vagotomy for a duodenal ulcer, a Billroth II 
anastomosis, and a dumping syndrome to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  This disability is appropriately 
rated under the schedular criteria.  


ORDER

A disability rating greater than 40 percent for 
post-operative gastric resection with vagotomy for duodenal 
ulcer and Billroth II anastomosis with dumping syndrome is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



